61 F.3d 912
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bruce STARK, Plaintiff-Appellee,v.Tom BROWN; Lloyd Beddingfield; Russ Thomas, Defendants-Appellants.
No. 94-15411.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
West Sacramento police officers Tom Brown, Lloyd Beddingfield, and Russ Thomas appeal the district court's order denying their motion for summary judgment based on qualified immunity in Bruce Stark's action pursuant to 42 U.S.C. Sec. 1983 alleging false arrest, unlawful search, and use of excessive force.  Because the denial of the motion was based on the district court's determination that there exist triable issues of fact, we lack jurisdiction.  See Johnson v. Jones, 132 L. Ed. 2d 238 (1995).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3